Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 03/29/2021:
Claims 1, 3-9, 11-12 and 15 have been examined.
Claims 2, 10, 13-14 and 16 have been canceled by Applicant.
Claims 1, 9, 11-12 and 15 have been amended by Applicant.
Claims 1, 3-9, 11-12 and 15 (for a total of 11) have been allowed.


Response to Amendment
ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Chin (Pub. No.: US 2010/0211270A1) taken either individually or in combination with other prior art of Ricci (Pub. No.: US 2014/0309790A1) and French (Pub. No.: US 2012/0150430A1), who describe a system that classifies driver driving skill based on on-ramp or off-ramp maneuvers; the system that reads sensor signals for vehicle speed and vehicle yaw rate; the system that determines that the vehicle has made an on-ramp or off-ramp maneuver using the vehicle speed signal and the yaw-rate signal and then classifies the driver's driving skill using selected discriminant features obtained or derived from the on-ramp or off-ramp maneuver.
In performing additional search in response to amended claims, the examiner was able to find the closest prior art of record, which is Bande Martinez (Pub. No.: US 2015/0029014A1) and Gauthier (Pub. No.: US 2018/0023692A1) taken either individually or in combination with other prior art of Huang (Pub. No.: US 2010/00209889A1), Huang (Pub. No.: US 2010/00209890A1),  Lin (Pub. No.: US 2010/0209892A1), Lin (Pub. No.: US 2010/0209891A1), Ricci (Pub. No.: US 2014/0309806A1) and   Al-

In regards to claims 1, 3-9, 11-12 and 15, Chin (Pub. No.: US 2010/0211270A1), Bande Martinez (Pub. No.: US 2015/0029014A1) and Gauthier (Pub. No.: US 2018/0023692A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
characteristic estimation / characteristic estimation step that includes:
a skill evaluation parameter generation / skill evaluation parameter generation step of generating skill evaluation parameters including braking, acceleration, engine behavior, and suspension behavior used to evaluate a driving skill of the driver in the environment, on the basis of a driving state detected in the operation state detection step and an environment detected in the environment detection step; and 
in the setting change / setting change step, setting of engine output that includes a position of a throttle valve, suspension setting that includes a damping force of a damper, and a braking force and an activation timing of a braking device in the vehicle is changed on the basis of the changed skill evaluation parameter and emotion evaluation parameter.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
		

/YURI KAN, P.E./Primary Examiner, Art Unit 3662